ASSET PURCHASE AGREEMENT
 
AGREEMENT, dated as of January 5, 2007, which shall be effective as of December
29, 2006 among Globalnet Corporation, a Nevada corporation with offices at 2616
South Loop West, Suite 660, Houston, Texas 77054("Globalnet"), and Dibz
International, Inc., a Delaware corporation with offices at 9595 Six Pines -
Market Street, Building 8, Level 2, The Woodlands, TX 77380 (the "Dibz").


RECITALS
 
A.  Globalnet is the borrower of $3,000,000 worth of indebtedness held by New
Millennium Capital Partners II, LLC, AJW Qualified Partners, LLC, AJW Offshore,
Ltd. and AJW Partners, LLC.


B. Dibz desire to acquire such debt from Globalnet in consideration for certain
assets of Dibz.


C. Globalnet desires to sell the same to Dibz.


NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements herein set forth, the parties hereto hereby agree as
follows:


1. Sale of Assets. Subject to the terms and conditions of this Agreement, at the
closing under this Agreement (the "Closing"), Dibz shall sell, convey, assign,
transfer and deliver to Globalnet, and Globalnet shall purchase, acquire and
accept from Dibz the non-exclusive right, title, and interest in and to a copy
of all the iDialDirect technology set forth on Exhibit A (the "Assets")


Both Globalnet and Dibz acknowledge that Dibz shall retain a copy of all the
Assets set forth on Exhibit A. In the event that either party shall make any
modifications to any of the Assets after the date of this Agreement, such party
shall retain the exclusive right to such modifications.


2. Purchase Consideration. In consideration of the purchase and sale of the
Assets, Globalnet shall convey all rights, title and interest to Three Million
Dollars worth of indebtedness held by New Millennium Capital Partners II, LLC,
AJW Qualified Partners, LLC, AJW Offshore, Ltd. and AJW Partners, LLC (the
“Purchase Consideration”) to Dibz at the Closing. Furthermore, Dibz shall be
entitled to use up to $50,000 worth of services per month, on a non-cumulative
basis, to be provided by Globalnet pursuant to an operating agreement entered
into contemporaneously with the execution of this Agreement. A copy of such
operating agreement is attached hereto as Exhibit C.


It is expressly understood that neither party shall not assume, pay or be liable
for any liability or obligation of either party of any kind or nature at any
time existing or asserted, whether, known, unknown, fixed, contingent or
otherwise, not specifically assumed herein by such party.
 

--------------------------------------------------------------------------------




3. Closing. 


3.1  Place and Time. The Closing shall take place at the offices of Sichenzia
Ross Friedman Ference LLP, 1065 Avenue of the Americas, 21st Floor, New York,
New York 10018, at 10:00 a.m. on January 5, 2007, or at such other time or place
as Purchaser and Seller may mutually agree as may be evidenced by their
effecting the Closing (the "Closing Date").


3.2  Deliveries by Globalnet. At the Closing, Globalnet shall deliver the
following to the Dibz:


(a)  the Purchase Consideration in the form of a promissory note in the name of
Dibz for Three Million Dollars (the “Note”).


(b) All other documents, certificates, instruments or writings reasonably
required by Dibz to be delivered by Seller at or prior to the Closing pursuant
to this Agreement.


(c) A waiver from New Millennium Capital Partners II, LLC, AJW Qualified
Partners, LLC, AJW Offshore, Ltd. and AJW Partners, LLC as to the transfer of
the Purchase Consideration to Dibz.


(d) Such deeds, bills of sale, assignments and other instruments of conveyance
and transfer, and such powers of attorney, as shall be effective to vest in Dibz
title to or other interest in, and the right to full custody and control of, the
Purchase Consideration, free and clear of all liens, charges, encumbrances and
security interests whatsoever including, but not limited to, the Letter
Agreement annexed hereto as Exhibit 3.2(d).


3.3  Deliveries by Dibz. At the Closing, Globalnet shall deliver the following
to the Dibz:


(a) A copy of all of the Assets including without limitation all books and
records related thereto and/or the rights to take possession thereof.


(b) All other documents, certificates, instruments or writings reasonably
required by Seller to be delivered by Purchaser at or prior to the Closing
pursuant to this Agreement.


3.4 Proceedings. All proceedings which shall be taken and all documents which
shall be executed and delivered by the parties on the Closing Date shall be
deemed to have been taken and executed simultaneously, and no proceeding shall
be deemed taken nor any documents executed or delivered until all have been
taken, executed and delivered.


3.5 Conditions to Dibz' Obligations. The obligations of Dibz to effect the
Closing shall be subject to the satisfaction at or prior to the Closing of the
following conditions, any one or more of which may be waived by Purchaser:


(a) There shall not be in effect any injunction, order or decree of a court of
competent jurisdiction that prohibits or delays consummation of any or all of
the transactions contemplated in this Agreement nor shall any proceeding seeking
any of the foregoing have been commenced.
 

--------------------------------------------------------------------------------




(b) The representations and warranties of Globalnet set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of the Closing Date as though made at such time.


(c) Globalnet shall have performed and complied in all material respects with
the agreements contained in this Agreement required to be performed and complied
with by it prior to or at the Closing.


(d) Dibz shall have received a certificate to the effect set forth in clauses
(b) and (c) above signed by Globalnet.


3.6 Conditions to Globalnet's Obligations. The obligations of Globalnet to
effect the Closing shall be subject to the satisfaction at or prior to the
Closing of the following conditions, any one or more of which may be waived by
Globalnet:


(a) There shall not be in effect any injunction, order or decree of a court of
competent jurisdiction that prohibits or delays the consummation of any or all
of the transactions contemplated herein nor shall any proceeding seeking any of
the foregoing have been commenced.


(b) The representations and warranties of Dibz set forth in this Agreement shall
be true and correct in all material respects as of the date of this Agreement
and as of the Closing Date as though made at such time.


(c) Dibz shall have performed and complied in all material respects with the
agreements contained in this Agreement required to be performed and complied
with by it prior to or at the Closing.


(d) Globalnet shall have received a certificate to the effect set forth in
clauses (b) and (c) above signed by the Dibz.


4. Representations and Warranties of Globalnet. Globalnet hereby represents and
warrants to Dibz as follows:



4.1  
No Conflicts.

 
(a) Globalnet has the right, power, authority and capacity to execute and
deliver this Agreement and to perform its obligations under this Agreement.


(b) Neither the execution, delivery or performance of this Agreement by
Globalnet nor the consummation by Globalnet of the transactions contemplated
hereby will, directly or indirectly (with or without notice or lapse of time or
both):


(i)  contravene, conflict with or result in a violation or breach of (A) any
legal requirement or any governmental order to which Globalnet or any of the
properties or assets owned or used by Globalnet may be subject, or (B) any
authorization, license or permit of any governmental authority, including any
private investigatory license or other similar license, which is held by
Globalnet or that otherwise relates to the business of, or any of the assets
owned or used by Globalnet;
 

--------------------------------------------------------------------------------


 
(ii)  result in a violation or breach of or constitute a default, give rise to a
right of termination, cancellation or acceleration, create any entitlement to
any payment or benefit or require the consent or approval of or any notice to or
filing with any third party under any contract to which Globalnet is a party or
to which his or his properties or assets may be bound, or require the consent or
approval of or any notice to or filing with any governmental authority to which
the Globalnet or his properties or assets may be subject; or
 
(iii)  result in the imposition or creation of any encumbrance upon or with
respect to any of the properties or assets owned or used by Globalnet.
 
4.2 No Undisclosed Liabilities.  Globalnet has no material liabilities or
obligations of any nature (whether absolute, accrued, contingent, or otherwise)
with respect to the Purchase Consideration except for liabilities or obligations
which have previously been disclosed to Dibz and current liabilities incurred in
the ordinary course of business, which current liabilities are consistent with
the representations and warranties contained in this Agreement and will not,
individually or in the aggregate, have a material adverse change in the
business, operations, properties, prospects, liabilities, results of operations,
assets or condition (financial or otherwise) of Globalnet.


4.3 Taxes. Globalnet has properly and timely filed all federal, state and local
Tax returns and has paid all Taxes, assessments and penalties due and payable.
All such Tax returns were complete and correct in all respects as filed, and no
claims have been assessed with respect to such returns. There are no present,
pending, or threatened audit, investigations, assessments or disputes as to
Taxes of any nature payable by the Seller, nor any Tax liens whether existing or
inchoate on any of the assets of the Seller, except for current year Taxes not
presently due and payable. The federal income Tax returns of the Seller have
never been audited. No IRS or foreign, state, county or local Tax audit is
currently in progress. The Globalnet has not waived the expiration of the
statute of limitations with respect to any Taxes. There are no outstanding
requests by the Globalnet for any extension of time within which to file any Tax
return or to pay Taxes shown to be due on any Tax return. Other than with
respect to Globalnet, Globalnet is not liable for Taxes of any other person or
entity or is currently under any contractual obligation to indemnify any person
or entity with respect to Taxes or is a party to any Tax sharing agreement or
any other agreement providing for payments by the Seller with respect to Taxes.
 

--------------------------------------------------------------------------------


 
For purposes of this Agreement, the term “Tax” shall mean any United States
federal, national, state, provincial, local or other jurisdictional income,
gross receipts, property, sales, use, license, excise, franchise, employment,
payroll, estimated, alternative or add-on minimum, ad valorem, transfer or
excise tax, or any other tax, custom, duty, governmental fee or other like
assessment or charge imposed by any governmental authority, together with any
interest or penalty imposed thereon.




4.4 Compliance with Law; Governmental Authorizations. To the best of Globalnet’s
knowledge, Globalnet is in compliance with all federal, state and local laws,
authorizations, licenses and permits of any governmental authority and all
governmental orders affecting the properties and assets of Globalnet, including
federal, state and local: (i) Occupational Safety and Health Laws; (ii) private
investigatory and other similar laws; (iii) the Fair Credit Reporting Act and
similar state and local laws; and (iv) laws regarding or relating to trespass or
violation of privacy rights. Globalnet has not been charged with violating, nor
to the knowledge of Globalnet, threatened with a charge of violating, nor, to
the knowledge of Globalnet, is Globalnet under investigation with respect to a
possible violation of any provision of any federal, state or local law relating
to any of, properties or assets.


4.5 Effect of Agreement. This Agreement has been duly executed and delivered by
Globalnet and constitutes, and such other agreements and instruments to be
executed by Globalnet pursuant hereto, when so duly executed and delivered, will
constitute, legal, valid and binding obligations of Globalnet, enforceable in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, receivership, moratorium or
other similar laws relating to or affecting the rights of creditors generally
and by general equity principles (regardless of whether such enforcement is
considered in a proceeding in equity or at law).
 
4.6  Broker's Fees. Globalnet has not employed any broker or finder or incurred
any liability for any broker's or finder's fees or commissions in connection
with this Agreement or the transactions contemplated herein.


4.7 Title to Purchase Consideration. After giving effect to the transactions
contemplated by this Agreement, Dibz will have good and valid title to the
Purchase Consideration, free and clear of all, liens, encumbrances,
restrictions, security interests, mortgages, and claims (including any related
to duty or customs), except with respect to any of the foregoing which may be
incurred by Dibz.


4.7 Disclosure. No representation or warranty by Globalnet in this Agreement,
nor in any certificate, schedule or exhibit delivered or to be delivered
pursuant to this Agreement contains or will contain any untrue statement of
material fact, or omits or will omit to state a material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading.


4.8 Legal Proceedings. There is no pending claim, action, investigation,
arbitration, litigation, suit or other proceeding (“Proceeding”):
 
(a) that has been commenced by or against the Globalnet or that otherwise
relates to or may affect the business of, or any of the properties or assets
owned, held or used by, the Globalnet; or
 

--------------------------------------------------------------------------------




(b) that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the transactions contemplated
hereby.


To the knowledge of the Globalnet, (A) no such Proceeding has been threatened,
and (B) no event has occurred or circumstance exists that may give rise to or
serve as a basis for the commencement of any such Proceeding.


5. Representations and Warranties of Dibz. Dibz hereby represents and warrants
to Globalnet as follows:


5.1 Effect of Agreement. This Agreement has been duly executed and delivered by
Dibz and constitutes, and each other agreement, document or instrument to be
executed by Dibz pursuant hereto, when so duly executed and delivered, will
constitute, legal, valid and binding obligations of Dibz, enforceable against
Dibz in accordance with their terms, except as such enforcement may be limited
by bankruptcy, insolvency, reorganization, receivership, moratorium or other
similar laws relating to or affecting the rights of creditors generally and by
general equity principles (regardless of whether such enforcement is considered
in a proceeding in equity or at law).


5.2  Knowledge. Dibz have not relied on any representations or warranties of any
Globalnet or any agent of any Globalnet, whether implied or otherwise, other
than those expressly made by Globalnet in this Agreement, in making its
determination to enter into and consummate this Agreement.


5.3  Broker's Fees. Dibz have not employed any broker or finder or incurred any
liability for any broker's or finder's fees or commissions in connection with
this Agreement or the transactions contemplated herein.


6. Pre-Closing Covenants.


6.1 Compliance with Conditions. The parties hereto shall use their best efforts
to cause the Closing to be consummated and to cause the execution and delivery
of the documents referred to in Section 3 hereof and to bring about the
satisfaction of the conditions to the obligations of the parties hereto set
forth in Section 3, herein.


6.2 Update of Exhibits. From and after the date hereof and up to the Closing
Date, the parties hereto shall update the exhibits to this Agreement to the
extent necessary to make such exhibits true and accurate as of the Closing Date
and shall deliver copies of such updated exhibits to Globalnet or Dibz, as the
case may be, immediately upon their preparation.


6.3 Consents. From and after the date hereof, the parties hereto shall use their
best efforts to obtain all of the certificates, authorizations, consents or
approvals required as set forth in Section 3 hereof. Evidence of such
certificates, authorizations, consents or approvals shall be delivered to
Globalnet or Dibz, as the case may be, on or prior to the Closing.
 

--------------------------------------------------------------------------------




6.4 Business Practices. From and after the date hereof and up to the Closing
Date, Globalnet shall continue to run the business of Globalnet in a manner
consistent with past business practices including the satisfaction of all of its
then current obligations.


7. Indemnifications by Seller and Purchaser.


7.1 Indemnification by Globalnet. Globalnet shall indemnify and hold harmless
Dibz and shall reimburse Dibz for any loss, liability, claim, damage, expense
(including, without limitation, costs of investigation and defense and
reasonable attorney's fees) or diminution of value (collectively, "Damages")
arising from or in connection with:


(a) any inaccuracy in any of the representations and warranties of Globalnet in
this Agreement or in any certificate delivered by Globalnet pursuant to this
Agreement, or any actions, omissions or state of facts inconsistent with any
such representation or warranty (for purposes of this clause (a), each schedule
and exhibit to this Agreement shall be deemed a representation and warranty);


(b) any failure by Globalnet to perform or comply with any agreement made by it
under this Agreement;


(c) any operations or business conducted, commitment made, service rendered or
condition existing or any action taken or omitted by or on behalf of Globalnet,
except for any claims for which Dibz is required to indemnify Globalnet pursuant
to Section 7.2 herein;


(d) any claim by any person for brokerage or finder's fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such person with Globalnet (or any person acting on its behalf) in
connection with any of the transactions contemplated herein; and


(e) Globalnet’s failure to comply with the "Bulk Sales Laws" under the Uniform
Commercial Code;


provided, however, that (i) Globalnet shall have no obligation to indemnify Dibz
for Damages until the aggregate Damages exceed $20,000 and, in such event, for
the full amount of such Damages, (ii) Globalnet's aggregate liability for
Damages shall in no event exceed the Purchase Consideration, and (iii) Globalnet
shall have no obligation to indemnify Dibz for any claims made by Dibz under
this Section 7.1 after twenty four (24) months after the Closing Date.


7.2 Indemnification by Purchaser. Dibz shall indemnify and hold harmless
Globalnet, and shall reimburse Globalnet for any Damages arising from or in
connection with:


(a) any inaccuracy in any of the representations and warranties of Dibz in this
Agreement or in any certificate delivered by Dibz pursuant to this Agreement, or
any actions, omissions or state of facts inconsistent with any such
representation or warranty (for purposes of this clause (a), each schedule and
exhibit to this Agreement shall be deemed a representation and warranty);
 

--------------------------------------------------------------------------------




(b) any failure by Dibz to perform or comply with any agreement made by it under
this Agreement;


(c) any claim by any person for brokerage or finder's fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by such person with Dibz (or any person acting on its behalf, regardless of
whether such person purported to act on behalf of Globalnet) in connection with
any of the transactions contemplated in this Agreement; and


(d) obligations with respect to any product liability associated with the
Equipment for the period after the Closing Date;


provided, however, that (i) Dibz shall have no obligation to indemnify
Globalnetfor Damages until the aggregate Damages exceed $20,000 and, in such
event, for the full amount of such Damages, (ii) Dibz’s aggregate liability for
Damages shall in no event exceed the Purchase consideration, and (iii) Dibz
shall have no obligation to indemnify Globalnetfor any claims made by any
Globalnet under this Section 7.2 after twenty four (24) months after the Closing
Date.
 
7.3 Procedure for Indemnification. Promptly after receipt by an indemnified
party under Section 7.1 or 7.2 hereof of notice of the commencement of any
action or assertion of any claim, such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party under such Section,
give notice to the indemnifying party of the commencement or assertion thereof,
but the failure so to notify the indemnifying party shall not relieve it of any
liability that it may have to any indemnified party except to the extent the
indemnifying party demonstrates that the defense of such action is materially
prejudiced thereby. If any such action shall be brought against an indemnified
party and it shall give notice to the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, to assume the defense thereof with counsel
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under such Section for any fees of other counsel or any other expenses, in each
case subsequently incurred by such indemnified party in connection with the
defense thereof, other than reasonable costs of investigation. If an
indemnifying party assumes the defense of such an action:


(a) no compromise or settlement thereof may be effected by the indemnifying
party without the indemnified party's consent which shall not be unreasonably
withheld unless (i) there is no finding or admission of any violation of law or
any violation of the rights of any person and no effect on any other claims that
may be made against the indemnified party and (ii) the sole relief provided is
monetary damages that are paid in full by the indemnifying party; and
 

--------------------------------------------------------------------------------




(b) the indemnifying party shall have no liability with respect to any
compromise or settlement thereof effected without its consent. If notice is
given to an indemnifying party of the commencement of any action and it does
not, within ten (10) business days after the indemnified party's notice is
given, give notice to the indemnified party of its election to assume the
defense thereof, the indemnifying party shall be bound by any determination made
in such action or any compromise or settlement thereof effected by the
indemnified party. Notwithstanding the foregoing, if an indemnified party
determines in good faith that there is a reasonable probability that an action
may materially and adversely affect it or its affiliates other than as a result
of monetary damages, such indemnified party may, by notice to the indemnifying
party, assume the exclusive right to defend, compromise or settle such action at
its cost or expense, but the indemnifying party shall not be bound by any
determination of an action so defended or any compromise or settlement thereof
effected without its consent (which shall not be unreasonably withheld).


8. Miscellaneous.


8.1 Bulk Sales Laws: The parties hereto hereby agree to waive compliance with
"Bulk Sales Laws" under the Uniform Commercial Code and the related notice
provisions thereof.


8.2 Survival. All representations, warranties and agreements contained in this
Agreement or in any certificate delivered pursuant to this Agreement shall
survive eighteen (18) months after Closing.


8.3 Waivers and Amendments.


(a) This Agreement may be amended, modified or supplemented only by a written
instrument executed by the parties hereto. The provisions of this Agreement may
be waived only by an instrument in writing executed by the party granting the
waiver. No action taken pursuant to this Agreement, including without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein. The waiver by
any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach.


(b) No failure on the part of any party to exercise, and no delay in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of such right, power or remedy by such
party preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
 

--------------------------------------------------------------------------------




8.4 Fees and Expenses. Each party shall be responsible for its respective fees
and expenses incurred in connection with this transaction.


8.5 Notices. All notices, requests, demands and other communications that are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given or made: if by hand, immediately upon delivery;
if by telex, telecopier, telegram or similar electronic device, immediately upon
sending, provided it is sent on a business day, but if not, then immediately
upon the beginning of the first business day after being sent; if by Federal
Express, Express Mail or any other overnight delivery service, on the first
business day after dispatch; if by registered or certified mail, return receipt
requested, upon receipt by the addressee. All notices, requests and demands are
to be given or made to the parties at the following addresses (or to such other
address as either party may designate by notice in accordance with the
provisions of this paragraph):
 


If to Seller:
Globalnet Corporation
 
2616 South Loop West, Suite 660,
 
Houston, Texas 77054
 
Telephone: (832) 778-9591
 
Fascimile:
       
If to Purchaser:
Dibz International, Inc.,
 
9595 Six Pines - Market Street, Building 8, Level 2,
 
The Woodlands, TX 77380
 
Telephone: 832-631-6103
 
Facsimile: 832-631-6001
 
Attn: Mark Wood
   
With a copy to:
Sichenzia Ross Friedman Ference LLP
 
1065 Avenue of the Americas, 21st Floor
 
New York, New York 10018
 
Attn: Gregory Sichenzia, Esq.
 
Telephone: (212) 930-9700
 
Facsimile: (212) 930-9725



8.6 Entire Agreement. This Agreement and the schedules and exhibits hereto set
forth the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersede any prior negotiations,
agreements, letters of intent, understandings or arrangements between the
parties hereto with respect to the subject matter hereof.


8.7 Binding Effect, Benefits, Construction. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors. Nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties hereto, or their respective
successors, any rights, remedies, obligations or liabilities under or by reason
of this Agreement.
 

--------------------------------------------------------------------------------




8.8 Non-Assignability. This Agreement and any rights pursuant hereto shall not
be assignable by any party hereto without the prior written consent of the other
party.


8.9 Arbitration. The parties hereto shall attempt to resolve any dispute,
controversy, difference or claim arising out of or relating to this Agreement by
negotiation in good faith. If such good negotiation fails to resolve such
dispute, controversy, difference or claim within fifteen (15) days after any
party delivers to any other party a notice of its intent to submit such matter
to arbitration, then any party to such dispute, controversy, difference or claim
may submit such matter to arbitration with the American Arbitration Association
in the City of New York, New York.


8.10  Applicable Law, Venue, Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of the Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The parties hereby waive all rights to a trial by jury. If
either party shall commence an action or proceeding to enforce any provisions of
the Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding


8.11  Section and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.


8.12  Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Globalnet and Dibz have caused this Agreement to be signed
by their duly authorized respective officers all as of the date first written
above.

        Globalnet Corporation, a Nevada corporation  
   
   
    By:      

--------------------------------------------------------------------------------

Name: Mark Schaftlein 
 
Title: President

 

        Dibz International, Inc., a Delaware Corporation  
   
   
    By:      

--------------------------------------------------------------------------------

Name: Mark Wood   Title: Chief Executive Officer


--------------------------------------------------------------------------------



Exhibit A


Assets


All assets of IdialDirect, a wholly owned subsidiary of the Company
 

--------------------------------------------------------------------------------



Exhibit B


BILL OF SALE


WHEREAS, Globalnet Corporation, a Nevada corporation ("Seller"), and Dibz
International, Inc., a Delaware corporation (the "Purchaser"), have entered into
an Asset Purchase Agreement, dated as of January 5,, 2007, which shall be
effective December 29, 2006 (the "Agreement"), pursuant to which Seller has
agreed to sell to Purchaser, and Purchaser have agreed to purchase from Seller
the "Assets" (as defined in the Agreement);


NOW, THEREFORE, Seller, for good and valuable consideration paid to it, and
pursuant to the provisions of the Agreement, which are hereby incorporated by
reference herein, have granted, bargained, sold, conveyed, assigned, released,
transferred and delivered, and by these presents do grant, bargain, sell,
convey, assign, release, transfer and deliver unto Purchaser, its successors and
assigns, to have and hold the same forever, the Assets.


Seller, for itself and its successors and assigns, does hereby convey to
Purchaser good and marketable title to the Assets free and clear of all liens,
liabilities, claims and encumbrances, except as provided in the Agreement or as
may have been created by Purchaser, and do for its successors and assigns
covenant and agree to warrant and defend the sale of the Assets to Purchaser,
its successors and assigns, against all and every person.


No other warranty or representation, except as expressly made by Seller in the
Agreement or in this Bill of Sale, is made by Seller, nor shall any be implied.


IN WITNESS WHEREOF, Seller has caused this instrument to be executed by its duly
authorized officers this 5thday of January, 2007, to become effective on
December 29, 2006.
 

       
GLOBALNET CORPORATION
A Nevada Corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 

       
DIBZ INTERNATIONAL, INC.
A Delaware Corporation 
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 

--------------------------------------------------------------------------------

